United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1404
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Chris Prestenbach,                       *
                                         C      [UNPUBLISHED]
            Appellant.                   *
                                    ___________

                            Submitted: November 6, 1998

                                Filed: February 16, 1999

                                    ___________

Before BOWMAN, Chief Judge, FLOYD R. GIBSON, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      Chris Prestenbach, a federal prisoner at the United States Medical Center for
Federal Prisoners at Springfield (MCFP), appeals the district court&s1 18 U.S.C.
§ 4245 order committing him to the custody of the Attorney General for psychiatric
treatment. Initially, we reject Mr. Prestenbach&s complaint that he should have been

      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
examined by another mental health expert and been allowed to offer additional witness
testimony at his section 4245 hearing, because he has failed to show how such
examination or evidence would have altered the outcome of this proceeding. Having
carefully reviewed the record, we conclude the district court did not clearly err, as both
the MCFP mental health professionals and a clinical psychologist chosen by Mr.
Prestenbach&s attorney were of the opinion that Mr. Prestenbach suffers from a mental
disease or defect and is in need of custody for care or treatment in a suitable facility.
See 18 U.S.C. § 4245(d); United States v. Watson, 893 F.2d 970, 976 (8th Cir.)
(standard of review) vacated in part as moot and appeal dismissed in part sub nom.
United States v. Holmes, 900 F.2d 1322 (8th Cir.) (en banc), cert. denied, 497 U.S.
1006 (1990).

      Insofar as Mr. Prestenbach contends on appeal that he should not be forcibly
medicated, such issue is not now before this court. The government&s petition did not
request, and the district court did not render, a decision whether medication may be
involuntarily administered to Mr. Prestenbach. Cf. Watson, 893 F.2d at 976 (§ 4245
governs transfer to facility for psychiatric treatment but does not define “treatment” or
automatically authorize administration of psychotropic drugs).

       Finally, we reject Mr. Prestenbach&s remaining contentions as being without
merit, and deny his pending motion.

      Therefore, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           -2-